Opinion issued November 21, 2012




                                    In The
                             Court of Appeals
                                   For The
                         First District of Texas
                                ____________

                            NO. 01-12-00918-CR
                              ____________

                       MICHAEL HOSEA, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 232nd District Court
                          Harris County, Texas
                      Trial Court Cause No. 9415203


                        MEMORANDUM OPINION

      Appellant, Michael Hosea, attempts a third appeal of his March 31, 1995

conviction for murder. This Court previously affirmed the judgment of the trial
court. Hosea v. State, No. 01–95–00358–CR, 1997 WL 709453 (Tex.

App.—Houston [1st Dist.] Nov. 6, 1997, pet. ref’d.) (mem. op., not designated for

publication). In addition, the Court dismissed appellant’s second appeal. Hosea v.

State, No. 01–11–01050–CR, 2012 WL 2345351 (Tex. App.—Houston [1st Dist.]

June 21, 2012, no pet.) (mem. op., not designated for publication).

       On October 5, 2011, appellant filed a motion for new trial. The record

reflects a notice from the district clerk to appellant, stating that the trial court denied

the motion. On September 12, 2012, appellant filed a notice of appeal, stating that

he sought to challenge the “district court’s ruling on out-of time motion for new trial

filed May 10, 2012, an appealable ruling.”

       The exclusive post-conviction remedy in final felony convictions in Texas

courts, as here, is through a writ of habeas corpus pursuant to Texas Code of

Criminal Procedure article 11.07. TEX. CODE CRIM. PROC. ANN. art. 11.07, §.5

(Vernon Supp. 2012) (providing that “[a]fter conviction, the procedure outlined in

this Act shall be exclusive and any other proceeding shall be void and of no force

and effect in discharging the prisoner”); Bd. of Pardons & Paroles ex rel. Keene v.

Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995)

(holding that article 11.07 provides the exclusive means to challenge a final felony

conviction). This Court lacks jurisdiction to consider appellant’s appeal.

                                            2
      Accordingly, we dismiss the appeal for lack of jurisdiction. We dismiss any

pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish.   TEX. R. APP. P. 47.2(b).




                                         3